DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because each figure has different reference characters for the same part, for instance reference characters "125", “225” and "325" have all been used to designate the aperture of the body.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,11,13-15,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson(US20080093519).
[claim 1] Olson teaches a hanger(10) comprising a body(formed by arms 16,18) an aperture(between 16,18) disposed within the body, a first retaining tab(34) disposed at a first end of the aperture, a second retaining tab(32) disposed at a second end of the aperture. 
[claim 2] wherein the first retaining tab is disposed at an angle relative to the aperture(as seen in figure 3). 
[claim 3,4] wherein the second retaining tab is disposed at an angle relative the aperture(as seen in figure 3). 

	[claim 6]  wherein the first retaining tab is angled in a positive Z direction relative to the aperture(fig 3). 
	[claim 7] wherein the second retaining tab is angled in a negative Z direction relative to the aperture. 
	[claim 11] further comprising a connector transition(20) between the body and the connector(30). 
	[claim 13] wherein the body includes two supporting arms(16,18). 
	[claim 14] wherein the two supporting arms connect to a connector transition(20). 
	[claim 15] wherein the connector transition connects to a connector(30).
	[claim 18,19] wherein the two supporting arms further connect to a release tab(extended end of 20, see para[0032]).
	[claim 20] wherein the release tab can be disposed at an angle relative the body(see para[0028]). 

Claim(s) 1,8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown(US6676094).
 	[claim 1] Brown teaches a hanger(20) comprising a body(24,26), an aperture(between ends of 24,26) disposed within the body, a first retaining tab(hook end of 26) disposed at a first end of the aperture, a second retaining tab(hook end of 24) disposed at a second end of the aperture. 
	[claim 8] further comprising a connector(22) having an aperture(32) that includes a first part(open end of 34, in figure 2a) a second part(between ends of 36) and a third part(central portion labeled ”32” in figure 2a). 
	[claim 9] wherein the second part includes tabs(end of 36) which narrow the aperture in the second part of the aperture to a narrowest part of the aperture and wherein the first part of the aperture is the widest part of the aperture, as seen in figure 2a. 

	[claim 11] further comprising a connector transition(portion of 20 between bends 25) between the body and the connector(22). 
	[claim 12] wherein the connector transition between the body and the connect is disposed at an angle(fig 2b). 
	[claim 13] wherein the body includes two support arms(24,26). 
	[claim 14] wherein the two supporting arms connect to a connection transition(portion of 20 between bends 25). 
	[claim 15] wherein the connector transition connects to a connector(22). 
	[claim 16] wherein the connector transition id disposed at an angle relative to the two supporting arms and the connector(fig 2b). 
	[claim 17] wherein the connector and the two supporting arms are disposed in parallel planes as seen in figure 2b. 
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210079685, US20210033373, US20210010617, US10858823, US10619377, US10605403, US20190383441, US10487979, US20190251874, US10030944, US20170343324, US20170089515, US20160312478, US9400081, US9378666, US9353890, US9022334, US8622394, US20100288897, US7341229, US6209837, US4631783, US4412396, US3327415.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632